Citation Nr: 0509600	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  02-16 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating higher than 10 percent as of November 
1, 2001, for prostate cancer including residuals of a 
prostatectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had honorable active service from January 1966 to 
October 1967.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which granted the veteran's claim for 
service connection for prostate cancer including residuals of 
a prostatectomy.  The RO assigned an initial 100 percent 
rating - effective June 29, 2001, but a lower 10 percent 
rating as of November 1, 2001.  The veteran wants a rating 
higher than 10 percent as of that date.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In July 2004, the Board remanded the claim to the RO for 
further development and consideration.  The case since has 
been returned to the Board.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim and apprised of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  The veteran has daytime voiding intervals of between two 
and three hours and awakens once per night to void, but he 
does not wear absorbent materials or require catheterization 
and does not have recurrent urinary tract infections.




CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent, 
as of November 1, 2001, for prostate cancer including 
residuals of a prostatectomy.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 
4.115a, 4.115b, Diagnostic Codes 7527-7528 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The April 2002 rating 
decision appealed, the August 2002 statement of the case 
(SOC), and the January 2004 and January 2005 supplemental 
statements of the case (SSOCs), as well as a July 2004 letter 
to the veteran, notified him of the evidence considered and 
the pertinent laws and regulations.  The RO also indicated it 
would review the information of record and determine what 
additional information was needed to process his claim.  And 
the July 2004 letter, in particular, apprised him of the type 
of information and evidence needed from him to support his 
claim, what he could do to help in this regard, and what VA 
had done and would do in obtaining supporting evidence.  See, 
e.g., Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
This type of notice is what is specifically contemplated by 
the VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, his service medical records and private 
medical records have been obtained, and he was afforded 
several VA examinations, including most recently in January 
2005, as a result of the Board's remand directive.  In 
addition, he was provided several other opportunities to 
submit additional evidence in support of his claim - 
including following the RO's July 2004 VCAA letter.  He also 
had an additional 90 days to identify and/or submit 
supporting evidence after certification (and recertification) 
of his appeal to the Board, and even beyond that with 
sufficient justification.  See 38 C.F.R. § 20.1304 (2004).  
In a September 2004 VA Form 21-4142 (Authorization and 
Consent to Release Information to VA), he identified relevant 
records.  But the records he mentioned are already on file.  
So the Board finds that the duty to assist has been satisfied 
and the case is ripe for appellate review.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  See, too, 
VAOPGCPREC 7-2004 (July 16, 2004) further discussing these 
requirements cited in Pelegrini II.  The Pelegrini II Court 
held, among other things, that a VCAA notice, as required by 
38 U.S.C. § 5103(a) (West 2002), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini II at 119-120.  

In this case, as mentioned, the veteran was provided the 
required VCAA notice in a July 2004 letter.  This letter, 
obviously, was sent after the initial adjudication of his 
claim in April 2002.  This letter also was not sent until 
well after the SOC was issued in August 2002.  So compliance 
with the explicit timing requirements of §5103(a) is 
impossible without the nullification of that initial RO 
decision.  No matter, though.  In Pelegrini II, the Court 
stated it was (1) "neither explicitly nor implicitly 
requiring the voiding or nullification of any AOJ [agency of 
original jurisdiction] action or decision and (2) the 
appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at 122.  The Court further stated that in 
order to comply with the veteran's right to appellate review 
under 38 C.F.R. §7194(a), a remand may require readjudication 
of the claim by the AOJ once complying notice is given, 
unless AOJ adjudication is waived by the claimant.  Id. at 
123-124, citing Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding 
that the Board is not permitted, consistent with section 
7104(a) to consider 'additional evidence without having to 
remand the case to the AOJ for initial consideration [or] 
without having to obtain the appellant's waiver [of such 
remand]'").  This suggests that in cases where, as here, the 
VCAA notice was sent after the RO's initial unfavorable 
decision, it is appropriate for the Board to remand the claim 
to the RO for further development and readjudication.  But 
this already has occurred in this particular instance.

Bare in mind the Board already remanded this claim to the RO 
in July 2004, partly to ensure compliance with the VCAA.  
And, as mentioned, the RO subsequently sent the veteran a 
VCAA letter later in July 2004.  This, incidentally, was 
prior to issuing him the January 2005 SSOC, wherein the RO 
readjudicated his claim based on the additional evidence that 
had been received since the initial rating decision in 
question and the prior SOC and SSOC.  This also occurred 
before his appeal was recertified to the Board.  So he 
already has been fully apprised of the VCAA and given more 
than ample opportunity to identify and/or submit additional 
supporting evidence in response.  Indeed, as already alluded 
to, he even had an additional 90 days once his appeal arrived 
at the Board to identify and/or submit additional supporting 
evidence, and even beyond that with justification for not 
meeting this deadline.  38 C.F.R. § 20.1304 (2004).  
Consequently, satisfactory measures already have been taken 
to overcome the problems with the VCAA timing requirements as 
outlined in Pelegrini II.



The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the July 2004 VCAA notice letter that 
was provided to the veteran does not contain the precise 
language specified by the Pelegrini II Court in its 
description of the "fourth element" of the VCAA 
notification requirement, the Board finds that he was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim.  The Board even specifically 
mentioned this requirement when remanding his claim to the RO 
in July 2004; it was an express directive.  And as indicated 
in VAOPGCPREC 7-2004, VA need not use any magical language in 
conveying this message to him.  Moreover, another recent 
precedent opinion of VA's General Counsel held that the 
language in Pelegrini I, which is similar to the language in 
Pelegrini II, stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, 
thus, not binding.  See VAOGCPREC 1-2004 (Feb. 24, 2004) (the 
Court's statements in Pelegrini I that sections 5103(a) and 
3.159(b)(1) require VA to include such a request as part of 
the notice provided to a claimant under those provisions is 
obiter dictum and is not binding on VA).  The Board is bound 
by the precedent opinions of VA's General Counsel, as the 
chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).



With respect to the July 2004 VCAA letter, the veteran was 
requested to respond within 60 days, but the letter also 
informed him that he actually had up to one year to submit 
evidence.  It has not been more than one year since that 
letter.  38 C.F.R. § 3.159(b)(1) (2003) was invalidated by 
the United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America (PVA) v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. September 2003).  
The offending regulatory language suggested that an appellant 
must respond to a VCAA notice within 30 days and was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided in 38 U.S.C.A. § 5301(a).  Thus, that regulatory 
provision was invalid because it was inconsistent with the 
statute.

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1) (2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  In particular, 
the Act clarifies that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period and 
the new law does not require VA to send a new notice to 
claimants.  



Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  If two ratings are potentially applicable, the higher 
rating will be assigned if the disability more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, as alluded 
to earlier, where, as here, an award of service connection 
for a disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, evaluations may be 
"staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  This, in turn, would compensate the veteran for 
times since filing his claim when his disability may have 
been more severe than at other times during the course of 
his appeal.



March to June 2001 records from J. D. Feldman, M.D., indicate 
the veteran was diagnosed with adenocarcinoma of the prostate 
in 6 out of 6 cores.  The March 2001 record indicates he was 
to undergo surgery, and that his nerves were not going to be 
spared despite the risk of stress urinary incontinence.  The 
April 2001 operative report indicates he underwent a radical 
prostatectomy with node dissection and that, prior to 
surgery, the risks of impotence and incontinence were 
discussed.  And May 2001 follow-up treatment notes indicate 
he did quite well following his surgery.  A June 2001 
treatment note indicates he had no problems with incontinence 
and was voiding well.

April 2001 surgical pathology reports from South Shore 
Hospital also indicate the veteran was diagnosed with 
prostate cancer and underwent a radical retropubic 
prostatectomy.

A December 2001 letter from Dr. Feldman indicates the veteran 
reported that he was doing well following his prostatectomy.  
He related that he did not need to wear an absorbent pad, as 
he was completely dry, and that he had returned to 
"100% function," except for a lack of erections.  On 
objective clinical examination, his bladder was not palpable, 
his incision was well healed, and his penis and testicles 
were normal.  

The veteran was first afforded a VA examination in connection 
with his claim in March 2002.  According to the report, he 
related that he did not receive any hormone treatment or 
radiation after his prostatectomy.  He complained of complete 
sexual impotence without response to medications and 
frequency of urination.  He reported that he voided 
approximately 4 to 5 times during the day, at 2 to 3 hour 
intervals.  He denied experiencing dysuria, problems starting 
urination, problems with his urinary stream, or incontinence.  
On objective physical examination, the scar from his 
prostatectomy was pink and without keloid formation.  It was 
not tender or disfiguring.  His penis and testicles were 
normal, as were his epididymis and spermatic cord.  His 
prostate-specific antigen (PSA) level was normal, and his 
hemogram was normal, as was his comprehensive metabolic 
panel.  There also was no evidence of hematuria.  The 
diagnosis was prostate cancer, with history of prostatectomy.  
There was no evidence of disease residuals, but he had 
treatment residuals in the form of complete impotence.

During his more recent January 2004 VA examination, the 
veteran again denied incontinence and the use of absorbent 
pads.  His PSA level was undetectable.  Objective physical 
examination showed a well-healed abdominal incision without 
hernia or organomegaly.  The impression was prostate cancer, 
treated by radical prostatectomy and without evidence of 
recurrence, but with erectile dysfunction.

When even more recently examined by VA in September 2004, the 
veteran complained of erectile dysfunction and nocturia.  On 
objective physical examination, his testicles were normal, 
his prostate was absent, and there was no evidence of any 
nodules.  The diagnoses were prostate cancer, erectile 
dysfunction, and lower urinary tract symptoms.

In September 2004, the veteran submitted a statement 
indicating that he got up in the middle of the night to go to 
the bathroom.

The veteran was most recently afforded a VA examination in 
January 2005.  The report of the medical evaluation states 
that he complained of erectile dysfunction and nocturia once 
per night, although sometimes he slept through the night.  
Objective physical examination was normal, except for an 
absent prostate.  The diagnosis was prostate cancer, with 
erectile dysfunction and lower urinary tract symptoms, namely 
occasional nocturia, as residuals of treatment.

The Board initially points out that the veteran was granted 
special monthly compensation (SMC) for his erectile 
dysfunction in the April 2002 rating decision.  So he already 
is being compensated for the loss of use of this creative 
organ.  And his SMC is retroactive to June 29, 2001, the date 
of receipt of his claim, which also is the same date that he 
began receiving compensation for his prostate cancer and 
associated residuals at the initial maximum 100-percent 
level.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528.

The veteran's current 10 percent rating, as of November 1, 
2001, is derived from 38 C.F.R. § 4.115b, Diagnostic Code 
7527.  This code, for prostate gland injuries, infections, 
hypertrophy, and postoperative residuals, states these 
symptoms will be rated as a voiding dysfunction or urinary 
tract infection, whichever is predominant.  See 38 C.F.R. 
§ 4.115b, Diagnostic Code 7527.  And voiding dysfunctions and 
urinary tract infections, in turn, are rated under § 4.115a.

According to § 4.115a, a 10 percent rating is warranted where 
such infections require long-term drug therapy, 1-2 
hospitalizations per year, and/or require intermittent 
intensive management.  For the next higher 30 percent 
evaluation, there must be recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management.  Id.

Section 4.115a also states that voiding dysfunction is rated 
as urine leakage, urinary frequency, or obstructed voiding.  
A 20 percent rating is assigned for continual urine leakage, 
post surgical urinary diversion, urinary incontinence, or 
stress incontinence requiring the wearing of absorbent 
materials that must be changed less than two times per day.

According to the criteria for urinary frequency listed in 
§ 4.115a, a 10 percent rating is warranted where there are 
daytime voiding intervals between two and three hours or 
awakening to void two times per night.  For the next higher 
20 percent rating, there must be daytime voiding intervals 
between one and two hours or awakening to void three to four 
times per night.



The criteria for obstructed voiding listed in 38 C.F.R. 
§ 4.115a state that a 10 percent rating is assigned where 
there is marked obstructive symptomatology (hesitancy, slow 
or weak stream, or decreased force of stream), with any one 
or combination of:  post void residuals greater than 150cc, 
uroflowmetry with markedly diminished peak flow rate (less 
than 10cc/second), recurrent urinary tract infections 
secondary to obstruction, or stricture disease requiring 
periodic dilation every two to three months.  A 30 percent 
rating is warranted for urinary retention requiring 
intermittent or continuous catheterization.

Considering these rating criteria in relation to the symptoms 
shown, the Board finds that the veteran's disability picture 
is most consistent with his current 10 percent evaluation.  
So his claim for a higher rating must be denied.  The 
objective clinical evidence of record does not show that he 
experiences recurrent urinary tract infections, urinary 
leakage or incontinence requiring the wearing of absorbent 
materials, or obstructed voiding requiring the use of a 
catheter.  And while the Board acknowledges that he 
experiences urinary frequency, he does not experience daytime 
voiding every one to two hours or nighttime awakening to void 
three or four times per night.  In fact, the medical evidence 
of record clearly indicates, and even the veteran, himself, 
acknowledged, that he has daytime voiding four or five times 
per day, about every two to three hours, and that he only 
occasionally awakens at night to void.  Moreover, even when 
he does, it is no more than once per night.  So there is no 
objective clinical indication that he has symptomatology 
to the extent required for a higher rating.

The Board has also considered whether the veteran is entitled 
to a higher rating on an extra-schedular basis.  But this 
case does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, there has been no showing by 
the veteran that his prostate cancer has caused marked 
interference with his employment (that is, beyond that 
contemplated by his current schedular rating) or necessitated 
"frequent" periods of hospitalization.  While he has been 
hospitalized, including for his prostatectomy, it was not 
frequent.  Indeed, there is no evidence that he has required 
any follow-up hospitalizations for his prostate cancer or 
residuals of the prostatectomy since his April 2001 surgery, 
nor is there any indication that his prostate cancer has 
markedly disrupted his employment.  So there is no basis for 
referring this case to the Director of VA's Compensation and 
Pension Service for extra-schedular consideration.  See, 
e.g., Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

In conclusion, the preponderance of the evidence is against 
the claim, so the benefit-of-the-doubt doctrine does not 
apply, and the claim for a higher rating must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519-20.


ORDER

The claim for a rating higher than 10 percent, as of November 
1, 2001, for prostate cancer including residuals of a 
prostatectomy, is denied. 



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


